         Case 18-31349      Doc 21       Filed 12/04/18 Entered 12/04/18 09:09:34                    Desc Order to
                                            Reopen Case Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA




In re:

Randall Edward Gregor                                                                           Case No: 18−31349 − WJF
Laurie Ann Gregor

Debtor(s)                                                                                                     Chapter 7 Case




                                             ORDER TO REOPEN CASE


An application or motion to reopen this case has been filed and appears to show cause for such reopening under
Fed.R.Bankr.P. 5010 and 11 U.S.C. §350(b).

IT IS THEREFORE ORDERED:

1. This case is reopened.

2. The United States Trustee may serve as trustee if authorized, or shall appoint a trustee if appropriate.

3. The clerk shall serve this order on the applicant.

4. If the Applicant or movant is the former trustee, payment of the filing fee is deferred.

5. If the Applicant or movant sought to reopen the case in order to file a document, such document shall be filed
within 60 days of the date of this order. If no such document is filed within 60 days and no application for extension
of time is filed within that 60 days, the clerk shall close this case without further notice to the Applicant or movant.



Dated: 12/4/18                                               William J Fisher
                                                             United States Bankruptcy Judge




                                                             NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                             Filed and docket entry made on December 4, 2018
                                                             Lori Vosejpka Clerk, United States Bankruptcy Court
                                                             By: debbie Deputy Clerk




oreop 09/24/14
